1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL THOMAS,                                  )   Case No.: 1:19-cv-00333-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   SCREENING ORDER GRANTING PLAINTIFF
13           v.                                           LEAVE TO FILE AN AMENDED COMPLAINT
                                                      )   OR NOTIFY THE COURT OF INTENT TO
14                                                    )   PROCEED ON CLAIMS FOUND TO BE
     DAVID DAVEY, et.al.,
                                                      )   COGNIZABLE
15                  Defendants.                       )
                                                      )   [ECF No. 1]
16                                                    )
                                                      )
17                                                    )
18           Plaintiff Michael Thomas is appearing pro se in this civil rights action pursuant to 42 U.S.C. §
19   1983.
20           Currently before the Court is Plaintiff’s complaint, filed March 13, 2019.
21                                                        I.
22                                      SCREENING REQUIREMENT
23           The Court is required to screen complaints brought by prisoners seeking relief against a
24   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
25   Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
26   “frivolous or malicious,” that “fail[] to state a claim on which relief may be granted,” or that “seek[]
27   monetary relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).
28   ///
                                                          1
1    A complaint must contain “a short and plain statement of the claim showing that the pleader is entitled

2    to relief. . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but “[t]hreadbare

3    recitals of the elements of a cause of action, supported by mere conclusory statements, do not suffice.”

4    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

5    (2007)). Moreover, Plaintiff must demonstrate that each defendant personally participated in the

6    deprivation of Plaintiff’s rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002).

7           Prisoners proceeding pro se in civil rights actions are entitled to have their pleadings liberally

8    construed and to have any doubt resolved in their favor. Wilhelm v. Rotman, 680 F.3d 1113, 1121

9    (9th Cir. 2012) (citations omitted). To survive screening, Plaintiff’s claims must be facially plausible,

10   which requires sufficient factual detail to allow the Court to reasonably infer that each named

11   defendant is liable for the misconduct alleged. Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service,

12   572 F.3d 962, 969 (9th Cir. 2009). The “sheer possibility that a defendant has acted unlawfully” is not

13   sufficient, and “facts that are ‘merely consistent with’ a defendant’s liability” falls short of satisfying

14   the plausibility standard. Iqbal, 556 U.S. at 678; Moss, 572 F.3d at 969.

15                                                        II.

16                                       COMPLAINT ALLEGATIONS

17          The Court accepts Plaintiff’s allegations in the complaint and first amended complaint as true

18   only for the purpose of the sua sponte screening requirement under 28 U.S.C. § 1915.

19          Plaintiff has herniated disks in his back at the L 4-5 and L5-51 levels which causes him to have

20   periodic episodes of debilitating pain. When the symptoms occurred, Plaintiff typically would alert

21   unit and/or medical staff, and they transported him to the clinic/emergency room via wheelchair and

22   he was given an injection of Toradol to kill the pain.

23          On December 24, 2014, at 7:10 a.m., Plaintiff informed correctional officer Barron that he was

24   having an episode and needed to go get the Toradol injection. Barron said he would inform the

25   medical technician assistant (who Plaintiff later learned was a psych technician) McElhaney.

26   ///

27   ///

28   ///

                                                           2
1            At 8:29 a.m., Defendant McElhaney arrived at Plaintiff’s cell and Plaintiff informed him of his

2    episode and that he would to go get an injection of Toradol. McElhaney told Plaintiff to submit a

3    medical request slip. Plaintiff explained that in emergency situations such as the one in point, he

4    never had to submit a medical slip, but McElhaney insisted. Plaintiff again explained that this was a

5    routine process that had been done several times, that all unit and medical staff were familiar with it,

6    and Plaintiff had never been required to submit a medical slip. McElhaney again insisted and refused

7    to help Plaintiff. At that point, Plaintiff declared “man down” directly to McElhaney. Upon

8    information and belief, “many down” is a medical distress call which places upon every staff member,

9    custody and/or medical, the personal responsibility to immediately respond and render reasonable

10   assistance to the complaining prisoner. Instead of assisting Plaintiff, McElhaney just said, “okay” and

11   left.

12           At 10:15 a.m., Plaintiff declared “man down” to correctional officer Gomez while he was at

13   Plaintiff’s cell issuing canteen. Plaintiff’s cellmate, Williams J24577, had to collect/receive Plaintiff’s

14   canteen because he could not move. Gomez said he would “check & see what’s up.” During this

15   time, staff were conducting mandated “wellness check.”

16           At 10:45 a.m., McElhaney stopped to issue Plaintiff his daily medications. Plaintiff again

17   declared “man down.” McElhaney said he’d already talked to medical staff and that the nurse and

18   doctor had instructed him to ignore Plaintiff. Plaintiff requested McElhaney’s name and title to which

19   he stated, “Psych Tech Mac.” Plaintiff requested the names of the nurse and doctor who told him to

20   ignore Plaintiff. McElhaney responded, “LVN Thomas.” However, he would not provide the name of

21   the doctor. Plaintiff again stressed the severity of his medical emergency.

22           Correctional officer Rogue was escorting McElhaney. Rogue sarcastically said, “You didn’t

23   say nothing when we were passing out canteen”—the implication being that Plaintiff had not put

24   canteen before his medical emergency, suggesting that it was not an emergency. Plaintiff informed

25   Rogue that he did declare “man down,” to Gomez during canteen. At this point, Plaintiff submitted a

26   medical request slip to McElhaney dated December 24, 2014 with “EMERGENCY” clearly printed on

27   the top.

28   ///

                                                          3
1             At 12:37 p.m., a prisoner on the top tier began yelling “man down, cell 10,” and McElhaney

2    and Barron responded to Plaintiff’s cell. McElhaney angrily admonished Plaintiff and asked if he was

3    going to give him a chance to submit Plaintiff’s medical request slip. Plaintiff explained that it had

4    been over an hour since he had given him the slip. McElhaney told Plaintiff that he had not yet had

5    time to submit the request. Correctional officer Barron told McElhaney that he had personally dealt

6    with Plaintiff and the issue several times before and explained the normal process to McElhaney just

7    as Plaintiff had. McElhaney again said that he was only the middleman but that he would submit the

8    medical slip and return to tell Plaintiff what the nurse and doctor decided. McElhaney said the only

9    way he himself could assist Plaintiff was if he were unconscious or bleeding.

10            McElhaney returned, said he had submitted Plaintiff’s medical slip, and both the doctor and

11   nurse were busy and would look at Plaintiff if they had time, but Plaintiff would most likely have to

12   wait until Friday, December 26, 2014. As it was Christmas Eve in Corcoran, the temperature was

13   bone-achingly cold. Defendants left Plaintiff in obvious pain, freezing, in tears, unable to eat, unable

14   to defecate and unable to move for over two full days before providing any assistance whatsoever.

15            On December 25, 2014, every staff member who worked in Unit 4B4L personally witnessed

16   Plaintiff in distress and they all passed by him without assistance.

17            On December 26, 2014, at 9:30 a.m., over fifty hours from the time Plaintiff first requested

18   medical assistance, correctional officer Batocall arrived and transported Plaintiff to the clinic via

19   wheelchair, which was extremely painful. During this time and during all such episodes, the slightest

20   movement caused Plaintiff excruciating pain akin to powerful electrical shocks. The process of strip

21   search, restraint application, hoisting Plaintiff into and out of the wheelchair and transporting him to

22   the clinic or emergency room caused significant pain. Plaintiff has repeatedly requested that medical

23   assistance, i.e., Toradol injections be administered at his cell or at least within his housing unit, to no

24   avail.

25   ///

26   ///

27   ///

28   ///

                                                           4
1            At the clinic, Plaintiff was seen by licensed vocational nurse Holt. Upon learning that Plaintiff

2    had been declaring “man down” since December 24, 2014 and was ignored, she asked “no one even

3    came to check your vital signs?” Holt examined Plaintiff and referred him to the emergency room for

4    the Toradol injection. Plaintiff was then transferred back to his cell via wheelchair to await the arrival

5    of the emergency transport.

6            At 11:19 a.m., while back in his cell awaiting transport to the emergency room, McElhaney

7    came to issue Plaintiff his daily medications. Plaintiff again requested the name of the Doctor who

8    had instructed McElhaney to ignore him on December 24, 2014, but he would not provide the name.

9            At 11:34 a.m., staff arrived and transported Plaintiff to the emergency room via wheelchair.

10   The emergency room Doctor examined Plaintiff’s medical file, MRIs, conducted a physical

11   examination, and determined that Plaintiff was in need of emergency surgery. Plaintiff was provided

12   Morphine to numb the pain and immediately sent Plaintiff out to Mercy Hospital. Upon his arrival at

13   Mercy Hospital, Plaintiff received numerous medications, including Morphine and Toradol.

14           On December 27, 2014, Plaintiff underwent a new MRI at Mercy Hospital, and Dr. Wiebe

15   determined Plaintiff was in need of surgery which was scheduled for the next day, December 28,

16   2014.

17           On the morning of December 28, 2014, staff at Mercy Hospital prepared Plaintiff for surgery;

18   however, the hospital cannot perform surgery without the approval of the Chief Medical Officer

19   (CMO) of the prison. The CMO refused to authorize Plaintiff’s surgery, stating that Plaintiff had lived

20   with this medical condition for a long time and the mediation was effective. Therefore, Plaintiff’s

21   surgery was cancelled.

22           Over the next few days, Dr. Wiebe and the CMO were supposed to communicate as to whether

23   the surgery would be authorized. However, after several days, without approval, it was determined

24   that surgery would not be performed, and Plaintiff was discharged on January 1, 2015. Plaintiff was

25   returned to his cell on January 2, 2015, at approximately 2:00 a.m. Later that day, Plaintiff was taken

26   to the emergency room for follow-up care.

27           On January 20, 2015, Plaintiff filed an inmate appeal. In response, Defendants admitted to

28   violating prison policy.

                                                         5
1             On February 19, 2015, Plaintiff was interviewed by senior registered nurse, T. Law, regarding

2    the appeal. Defendant Law apologized for the pain and suffering and told Plaintiff that every medical

3    staff member who saw his medical request slip had an obligation to assist Plaintiff. Plaintiff requested

4    the name of all the medical staff members, but she did not provide them.

5             When Plaintiff was discharged from Mercy Hospital, he was prescribed Morphine, Gabapentin,

6    Flexeril, Decadron, and a walker. However, Plaintiff was never issued a walker.

7             Doctors Ulit and Mays used several pretexts to deny Plaintiff his walker including, falsely

8    insisting that his medical file contained no MRI reflecting the injury that would cause the pain. Each

9    time, Plaintiff insisted that he was in need of a walker based on his MRI, Defendants Ulit and Mays

10   would dismissively say that Plaintiff did not met the criteria for a walker and threatened to have him

11   removed from the clinic and/or disciplined. Dr. Mays made a notation in Plaintiff’s medical file that

12   he had “manipulative behavior.”

13            Plaintiff was eventually able to obtain a copy of his medical file, and on July 21, 2015, he filed

14   an inmate appeal requesting issuance of a walker. Once confronted with the relevant documents, Dr.

15   Ulit immediately issued a walker to Plaintiff.

16                                                       III.

17                                                 DISCUSSION

18            A.     Supervisory Liability

19            Plaintiff names David Davey, Warden at California State Prison, Corcoran, as a Defendant.

20            Under section 1983, Plaintiff must prove that the defendants holding supervisory positions

21   personally participated in the deprivation of his rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir.

22   2002). There is no respondeat superior liability, and each defendant is only liable for his or her own

23   misconduct. Iqbal, at 1948-49. A supervisor may be held liable for the constitutional violations of his

24   or her subordinates only if he or she “participated in or directed the violations, or knew of the

25   violations and failed to act to prevent them.” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989);

26   Corales v. Bennett, 567 F.3d 554, 570 (9th Cir. 2009); Preschooler II v. Clark County School Board of

27   Trustees, 479 F.3d 1175, 1182 (9th Cir. 2007); Harris v. Roderick, 126 F.3d 1189, 1204 (9th Cir.

28   1997).

                                                          6
1           Plaintiff’s complaint is devoid of any allegations supporting the existence of a supervisory

2    liability claim against Warden Davey. The only basis for such a claim would be respondeat superior,

3    which is precluded under section 1983. Accordingly, Plaintiff fails to state a cognizable claim against

4    Defendant Warden Davey.

5           B.      Doe Defendants

6           Plaintiff names Doe 3 through 12, as medical and/or custody staff, who saw Plaintiff’s medical

7    request form on December 25, 2014. Plaintiff also names Does 13 through 22, as any medical staff

8    who saw Plaintiff’s request form or otherwise became aware of Plaintiff’s request for assistance on

9    December 24 or 25, 2015.

10          Section 1983 provides a cause of action for the violation of Plaintiff’s constitutional or other

11   federal rights by persons acting under color of state law. Nurre v. Whitehead, 580 F.3d 1087, 1092

12   (9th Cir 2009); Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); Jones v.

13   Williams, 297 F.3d 930, 934 (9th Cir. 2002). “Section 1983 is not itself a source of substantive rights,

14   but merely provides a method for vindicating federal rights elsewhere conferred.” Crowley v. Nevada

15   ex rel. Nevada Sec’y of State, 678 F.3d 730, 734 (9th Cir. 2012) (citing Graham v. Connor, 490 U.S.

16   386, 393-94 (1989)) (internal quotation marks omitted). To state a claim, Plaintiff must allege facts

17   demonstrating the existence of a link, or causal connection, between each defendant’s actions or

18   omissions and a violation of his federal rights. Lemire v. California Dep’t of Corr. and Rehab., 726

19   F.3d 1062, 1074-75 (9th Cir. 2013); Starr v. Baca, 652 F.3d 1202, 1205-08 (9th Cir. 2011).

20          Plaintiff fails to allege any facts personally linking each of the Doe Defendants to the alleged

21   violations. There are insufficient allegations that each of the Doe Defendants personally participated

22   in the alleged events set forth in Plaintiff’s complaint, and a Doe Defendant cannot be held liable

23   simply upon his/her position. Plaintiff cannot proceed against the Doe Defendants unless he alleges

24   how each was personally violated, or knowingly directed a violation of his constitutional rights.

25          C.      Deliberate Indifference to a Serious Medical Need

26          The Eighth Amendment’s prohibition against cruel and unusual punishment protects convicted

27   prisoners. Bell v. Wolfish, 441 U.S. 520, 535 (1979); Graham v. Connor, 490 U.S. 386, 395 n.10

28   (1989). Although prison conditions may be restrictive and harsh, prison officials have a duty to ensure

                                                         7
1    that prisoners are provided adequate shelter, food, clothing, sanitation, medical care, and personal

2    safety, Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000) (quotation marks and citations omitted),

3    but not every injury that a prisoner sustains while in prison represents a constitutional violation,

4    Morgan v. Morgensen, 465 F.3d 1041, 1045 (9th Cir. 2006) (quotation marks omitted).

5           To maintain an Eighth Amendment claim, a prisoner must show that prison officials were

6    deliberately indifferent to a substantial risk of harm to his health or safety. See, e.g., Farmer v.

7    Brennan, 511 U.S. 825, 847 (1994); Thomas v. Ponder, 611 F.3d 1144, 1150-51 (9th Cir. 2010);

8    Foster v. Runnels, 554 F.3d 807, 812-14 (9th Cir. 2009); Morgan, 465 F.3d at 1045; Johnson, 217

9    F.3d at 731; Frost v. Agnos, 152 F.3d 1124, 1128 (9th Cir. 1998). In order to state a claim, the

10   plaintiff must allege facts sufficient to support a claim that prison officials knew of and disregarded a

11   substantial risk of serious harm to the plaintiff. Farmer, 511 U.S. at 847; Frost, 152 F.3d at 1128.

12          Based on Plaintiff’s allegations that nurse McElhaney submitted the medical request slip to the

13   Defendant Doctor Doe No. 1 and licensed vocational nurse Thomas on December 24, 2014, and both

14   told McElhaney to ignore Plaintiff, is sufficient to give rise to a cognizable claim for deliberate

15   indifference under the Eighth Amendment. Plaintiff’s allegations are also sufficient to give rise to a

16   cognizable claim for deliberate indifference against Defendant CMO Doe No. 2 (who denied

17   authorization for the surgery on or about December 28, 2014) and Defendant Doctors Ulit and Mays

18   for failure to provide Plaintiff a wheelchair. However, Plaintiff’s allegations are insufficient to give

19   rise to a cognizable claim of deliberate indifference against Defendant McElhaney or any other

20   Defendant. The mere fact that McElhaney requested that Plaintiff fill out and submit a medical

21   request form does not give rise to deliberate indifference. Further, the fact that McElhaney delivered

22   the opinions of the Doctor Doe No. 1 and licensed vocational nurse Thomas does not demonstrate

23   deliberate indifference because there are no allegations that he had the authority to do anything other

24   than what was done. In addition, Plaintiff fails to demonstrate that officers Garcia, Gomez and/or

25   Rogue were deliberately indifferent. The fact that Plaintiff declared “man down” to officer Garcia and

26   he advised Plaintiff to inform McElhaney does not demonstrate deliberate indifference. With regard

27   to officer Gomez, Plaintiff acknowledges that after he declared “man down,” Gomez said he would

28   see what he could do. Such actions on the part of Gomez do not demonstrate deliberate indifference.

                                                          8
1    Lastly, with regard to officer Rogue, the mere fact that he mistakenly accused Plaintiff of not declaring

2    “man down” at canteen time does not, alone, demonstrate deliberate indifference. Accordingly,

3    Plaintiff states a cognizable claim of deliberate indifference against licensed vocational nurse Thomas,

4    Doctor Ulit, Doctor Mays, Doctor Doe No. 1 (who was on duty at Corcoran Facility 4B on December

5    24, 2014, second watch), and CMO Doe No. 2 (who denied authorization for the surgery on or about

6    December 28, 2014).

7             D.      Declaratory Relief

8             Plaintiff seeks a declaratory judgment that his rights were violated. “A declaratory judgment,

9    like other forms of equitable relief, should be granted only as a matter of judicial discretion, exercised

10   in the public interest.” Eccles v. Peoples Bank of Lakewood Village, 333 U.S. 426, 431 (1948).

11   “Declaratory relief should be denied when it will neither serve a useful purpose in clarifying and

12   settling the legal relations in issue nor terminate the proceedings and afford relief from the uncertainty

13   and controversy faced by the parties.” United States v. Washington, 759 F.2d 1353, 1357 (9th Cir.

14   1985).

15            In the event that this action reaches trial and the jury returns a verdict in favor of Plaintiff, that

16   verdict will be a finding that Plaintiff’s constitutional rights were violated. Accordingly, a declaration

17   that any Defendant violated Plaintiff’s rights is unnecessary.

18                                                         IV.

19                                         CONCLUSION AND ORDER

20            For the reasons discussed, the Court finds that Plaintiff has stated a cognizable claim against

21   Defendants licensed vocational nurse Thomas, Doctor Ulit, Doctor Mays, Doctor Doe No. 1 (who was

22   on duty at Corcoran Facility 4B on December 24, 2014, second watch), and CMO Doe No. 2 (who

23   denied authorization for the surgery on or about December 28, 2014) for deliberate indifference in

24   violation of the Eighth Amendment. Plaintiff shall be granted leave to file an amended complaint to

25   cure the deficiencies identified in this order. See Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.

26   2000).

27   ///

28   ///

                                                            9
1           The Court will grant Plaintiff an opportunity to cure the identified deficiencies which Plaintiff

2    believes in good faith, are curable. Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000). If Plaintiff

3    chooses to amend his complaint, he may not change the nature of this suit by adding new, unrelated

4    claims in his second amended complaint. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no

5    “buckshot” complaints).

6           If Plaintiff does not wish to file an amended complaint and he is agreeable to proceeding only

7    on the cognizable claim identified by the Court, he may file a notice informing the Court that he does

8    not intend to amend and he is willing to proceed only on his claim against Defendants licensed

9    vocational nurse Thomas, Doctor Ulit, Doctor Mays, Doctor Doe No. 1 (who was on duty at Corcoran

10   Facility 4B on December 24, 2014, second watch), and CMO Doe No. 2 (who denied authorization for

11   the surgery on or about December 28, 2014). The Court will then recommend to a district judge that

12   this case only proceed on that claim for the reasons discussed above.

13          If Plaintiff chooses to file an amended complaint, that complaint should be brief, Fed. R. Civ. P.

14   8(a), but it must also state what each named defendant did that led to the deprivation of Plaintiff’s

15   constitutional rights, Iqbal, 556 U.S. at 678-89. Although accepted as true, the “[f]actual allegations

16   must be [sufficient] to raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at

17   555 (citations admitted).

18          An amended complaint supersedes all prior complaints. Lacey v. Maricopa County, 693 F.3d

19   896, 927 (9th Cir. 2012). Absent prior court approval, the amended pleading must be complete in itself

20   without reference to any prior pleading. Local Rule 220. Finally, any amended complaint is limited to

21   25 pages in length. An amended complaint which exceeds this limit will be stricken.

22          Based on the foregoing, it is HEREBY ORDERED that:

23          1.      The Clerk’s Office shall send Plaintiff a civil rights complaint form;

24          2.      Within thirty (30) days from the date of service of this order, Plaintiff shall file either:

25                  a.     an amended complaint, limited to 25 pages in length, or

26                  b.     a notice of his intent to proceed upon the cognizable claim identified in this order;

27   and,

28   ///

                                                         10
1             3.      Plaintiff is warned that if he fails to comply with this order, the Court will recommend to

2    the district judge that this action be dismissed for the failure to prosecute and the failure to comply with

3    a court order.

4
5    IT IS SO ORDERED.

6    Dated:        March 25, 2019
7                                                        UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          11
